Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   November 29, 2017

The Court of Appeals hereby passes the following order:

A18A0768. LESTER MAHOGANY v. JAMES BRENTON FUSSELL.

       Lester Mahogany filed a direct appeal from the trial court’s order granting a
motion in limine. We, however, lack jurisdiction.
       Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the trial court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court. Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). Here, the trial court’s
evidentiary ruling is not final and matters remain pending below. Mahogany,
therefore, was required to follow the interlocutory appeal procedures in OCGA § 5-6-
34 (b). His failure to do so deprives us of jurisdiction over this matter.
       Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           11/29/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.